DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/066,706, filed on 10/09/2020, claims domestic priority to PRO 62/954,240, filed 12/27/2019.  
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 01/06/2022 is acknowledged.  Claims 1-16 and 21-24 are examined, while claims 17-20 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “148” has been used to designate both the second liner layer and the combined liner layer in e.g. figs 9 and 10.  Para 0036 states that the second liner layer 144 is applied in fig 9, but fig 9 appears to show only the combined liner layer 148 applied over the first liner layer 142.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the second liner layer 144 of para 0036.
and planarizing the cobalt such that a top surface of the capping layer is level with a top surface of the barrier layer“ of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of
the invention to which the claims are directed. The following title is suggested: METHOD OF FORMING INTERCONNECT WITH ALLOYED RUTHENIUM AND COBALT LINER BY HYDROGEN PLASMA TREATMENT OF A RUTHENIUM LAYER AND A COBALT LAYER.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edelstein (US 20180053725 A1)
Regarding claim 1, Edelstein discloses a method of forming a semiconductor device (interconnect, title), comprising: forming an opening (via or trench 102, fig 1) in a dielectric layer (dielectric layer 101); forming a barrier layer (barrier layer 103) in the opening; forming a combined liner layer (RuCo alloy liner 105’, fig 5) over the barrier layer, the forming the combined liner layer comprising: forming a first liner (ruthenium layer 105, fig 4) layer over the barrier layer, the first liner layer comprising ruthenium; and forming a second liner layer (cobalt layer 107) over the first liner layer, the second liner layer comprising cobalt; forming a conductive material layer (metal layer 109, fig 7) over the combined liner layer, the conductive material layer comprising copper (copper, para 0033); and performing a thermal process (reflow process, para 0018) to reflow the conductive material layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 9-11, are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20180151424 A1) in view of Ha (US 20150203961 A1).
Regarding claim 1, Yao discloses a method of forming a semiconductor device (interconnect, para 0017), comprising: forming an opening (opening 203, figs 2a-2c) in a dielectric layer (dielectric layer 212); forming a barrier layer (adhesion layer 216, including barrier material, para 0019) in the opening; forming a combined liner layer (ruthenium layer 222 and cobalt layer 232) over the barrier layer, the forming the combined liner layer comprising: forming a first liner (ruthenium layer 222) layer over the barrier layer, the first liner layer comprising ruthenium; and forming a second liner layer (cobalt layer 232) over the first liner layer, the second liner layer comprising cobalt; forming a conductive material (continued deposition of cobalt 232, fig 2D) layer over the combined liner layer.

However, it is common in the art to fill interconnects with copper, rather than additional cobalt.  For example, Ha discloses forming a conductive material (Conductive material 230, comprising copper, para 0033) layer over a combined liner layer (cobalt-ruthenium layer 224) and performing a thermal process to reflow the conductive material layer (copper reflow process, para 0004).  
Because copper is highly conductive, a person having ordinary skill in the art at the time of filing could have substituted copper to fill the interconnect of Yao, as in Ha, without unexpected results.  Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 1, both Yao and Ha disclose performing a thermal process to reflow the conductive material layer (Yao, subsequent anneal process 108, para 0025; heating or annealing, Ha para 0034).

Regarding claim 6, both Yao and Ha further disclose that the barrier layer (barrier 216) is physically and electrically coupled to a contact plug (conductive material 220).

Regarding claim 9, Yao discloses a method of forming a semiconductor device (interconnect, para 0017), comprising: depositing a dielectric layer over a substrate (dielectric layer 212); patterning the dielectric layer to form an opening (trench opening 203, figs 2a-2c), the opening comprising sidewalls and a bottom surface; depositing a barrier layer (adhesion layer 216, including barrier material, para 0019) over the dielectric layer and in the opening; depositing a ruthenium layer (ruthenium layer 222) over the barrier layer; depositing a cobalt layer (cobalt layer 232, fig 2c) over the ruthenium layer; performing a hydrogen plasma treatment (plasma process including hydrogen, para 0026) to result in an intermixed binary layer comprising ruthenium and cobalt (Yao discloses that cobalt fills in roughness in the ruthenium layer, and thus discloses intermixing to this extent, para 0021-0022). 
Yao does not disclose depositing a first copper layer over the intermixed binary layer.
However, it is common in the art to fill interconnects with copper, rather than additional cobalt.  For example, Ha discloses forming a conductive material layer (Conductive material 230, comprising copper, para 0033) over a combined liner layer (cobalt-ruthenium layer 224) and performing a thermal process to reflow the conductive material layer (copper reflow process, para 0004).  
Because copper is highly conductive, a person having ordinary skill in the art at the time of filing could have substituted copper to fill the interconnect of Yao, as in Ha, without unexpected results.  Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 10, both Yao and Ha disclose that the ruthenium layer has a first thickness greater than or equal to about 5 A. (Yao para 0021 “The ruthenium layer 222 has a thickness of 1 to about 5 nm.”; Ha para 0027 “form the ruthenium layer 232 to a thickness of about 5 angstroms to about 10 angstroms”).
Regarding claim 13, both Yao and Ha disclose performing a first thermal process to reflow the first copper layer (Yao, subsequent anneal process 108, para 0025; Ha, improved copper reflow, para 0016).

Regarding claim 11, Yao does not explicitly disclose that the cobalt layer has a second thickness greater than or equal to about 10 A, a sum of the first thickness and the second thickness being between about 20 A and about 40 A.  (Yao does not disclose the thickness of the individual cobalt layers, since they are repeated inwardly with plasma treatments to fill the entire interconnect, para 0006.)
However, in the comparable device of Ha, in which a copper interconnect core is made instead, the cobalt layer has a second thickness greater than or equal to about 10 A (10 angstroms to about 15 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20180151424 A1) in view of Ha (US 20150203961 A1) and further in view of Wang (US 20070059502 A1).
Regarding claim 3, the combination of Yao and Ha of claim 1 further discloses that during the hydrogen plasma treatment, ruthenium in the first liner layer intermixes with cobalt in the second liner layer (intermixing resulting in a gradated RuCo composition, Ha para 0029-0031, which can be adjusted as disclosed by Ha e.g. para 0027-0032).  
Neither Yao nor Ha expressly discloses that this results in the combined liner layer having an exposed surface comprising 5-20% ruthenium.
However, it is well known in the art that ruthenium concentrations between 1-50% in liners for interconnects reduces oxidation.  For example, Wang discloses ruthenium in liners which comprise 1-
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 12, the combination of Yao and Ha of claim 9 discloses that after the hydrogen plasma treatment a surface of the intermixed binary layer opposite of the substrate comprises  ruthenium (intermixing resulting in a gradated RuCo composition, Ha para 0029-0031, which can be adjusted as disclosed by Ha e.g. para 0027-0032).  

	However, it is well known in the art that ruthenium concentrations between 1-50% in liners for interconnects reduces oxidation.  For example, Wang discloses ruthenium in liners which comprise 1-50% ruthenium, para 0083, to reduce oxidation at the surface of the liner.  One of ordinary skill in the art would have readily recognized the relation between ruthenium concentration and oxidation, and thus known that changing the ruthenium gradient by adjusting plasma treatment times and liner layer thickness as disclosed by Ha would result in improved oxidation resistance.  The specification contains no disclosure of either the critical nature of the claimed ruthenium concentration or any unexpected results arising therefrom. Since the applicant has not established the criticality of the exposed surface comprising 5-20% ruthenium, it would have been obvious to one of ordinary skill in the art to modify the ruthenium gradient through routine experimentation.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Additionally, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05; In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

s 4, 5, 7, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20180151424 A1) in view of Ha (US 20150203961 A1) and further in view of He (US 20150228585 A1).
Regarding claim 4, the combination of Yao and Ha of claim 1 does not disclose forming a capping layer over the conductive material layer, the capping layer comprising cobalt.
	However, capping layers are often formed in interconnects to prevent diffusion into the copper layer.  For example, He discloses forming a capping layer (metal cap 501, figs 5, 10) over the conductive material layer, the capping layer comprising cobalt (cobalt, e.g. claim 4).  A person having ordinary skill in the art at the time of filing could have added the additional interconnect structures of He, including the capping layer of He, to the device of Yao and Ha.  This would result in the claimed limitation.  In the combination, each element would continue to perform the same as it does separately.  The capping layer and additional structures of He would continue to reduce diffusion permit connections between layers of dielectric and additional devices, respectively, as taught by He at e.g. para 0024, while the ruthenium and cobalt liner of Yao and Ha would continue to improve copper reflow processes, among other benefits, as taught by Ha at e.g. para 0004 and improve the smoothness of cobalt layers as taught by Yao at e.g. para 0029.  Because the devices of Yao, Ha, and He are all interconnects, a person having ordinary skill in the art would have recognized that additional interconnect structures could be added to the device of Yao and He to achieve the predictable result of expanding the reach of the interconnect.
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 5, the combination of Yao, Ha, and He of claim 4 further discloses that forming the capping layer comprises: etching (etching, figs 2 and 3, para 0022) portions of the conductive 
	Regarding claim 7, the combination of Yao, Ha, and He of claim 4 further discloses forming a metallization feature (second metallization layer 1001, fig 10, He) over and electrically coupled to the conductive material layer.

Regarding claim 15, the combination of Yao and Ha of claim 9 does not expressly disclose forming a capping layer over the first copper layer, the capping layer comprising cobalt.
	However, capping layers are often formed in interconnects to prevent diffusion into the copper layer.  For example, He discloses forming a capping layer (metal cap 501, figs 5, 10) over the first copper layer (copper line 201), the capping layer comprising cobalt (cobalt, e.g. claim 4).  A person having ordinary skill in the art at the time of filing could have added the additional interconnect structures of He, including the capping layer of He, to the device of Yao and Ha.  This would result in the claimed limitation.  In the combination, each element would continue to perform the same as it does separately.  The capping layer and additional structures of He would continue to reduce diffusion permit connections between layers of dielectric and additional devices, respectively, as taught by He at e.g. para 0024, while the ruthenium and cobalt liner of Yao and Ha would continue to improve copper reflow processes, among other benefits, as taught by Ha at e.g. para 0004 and improve the smoothness of cobalt layers as taught by Yao at e.g. para 0029.  Because the devices of Yao, Ha, and He are all interconnects, a person having ordinary skill in the art would have recognized that additional 
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20180151424 A1) in view of Ha (US 20150203961 A1) and further in view of Edelstein’935 (US 6153935 A).
Regarding claim 7, the combination of Yao and Ha of claim 6 does not expressly disclose forming a metallization feature over and electrically coupled to the conductive material layer.
	However, it is common to form additional layers above interconnects.  For example, Edelstein’935 discloses forming a metallization feature (conductive material 422, fig 9) over and electrically coupled to the conductive material layer (conductive material 22).  The additional layers of metallization could be formed over the device of Yao and Ha, by first planarizing the metal and liner layers of Yao and Ha as disclosed by Edelstein’935 at e.g. figs 5-6.  This would result in the claimed combination.  In the combination, each element would continue to perform the same as it does separately.  The capping layer and additional structures of Edelstein’935 would continue to provide a multilevel interconnect, at taught by Edelstein’935 at e.g. abstract, while the combined liner layers of Yao and Ha would continue to provide while the ruthenium and cobalt liner of Yao and Ha would continue to improve copper reflow processes, among other benefits, as taught by Ha at e.g. para 0004 and improve the smoothness of cobalt layers as taught by Yao at e.g. para 0029.  Because the devices of Yao, Ha, and He are all interconnects, a person having ordinary skill in the art would have recognized 
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 8, the combination of Yao, Ha, and Edelstein’935 further discloses after forming the conductive material layer, planarizing the conductive material layer (planarizing of figs 5, 6; CMP abstract, Edelstein’935,) a top surface of the conductive material layer being level with a top surface of the combined liner layer and a top surface of the dielectric layer (figs 5, 6).

Claims 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20180151424 A1) in view of Ha (US 20150203961 A1) and Zhang (US 9177858 B1).
Regarding claim 21, Yao discloses a method of forming a semiconductor device (interconnect, para 0017), comprising: forming a recess (opening 203, figs 2a-2c) in a first dielectric layer (dielectric layer 212); depositing a first conductive layer in the recess (adhesion layer 216, including barrier material, para 0019); depositing a second conductive layer (ruthenium layer 222) over the first conductive layer; depositing a third conductive layer (cobalt layer 232) over the second conductive layer; performing a plasma treatment ((e) exposing the substrate to a plasma generated from a second process gas including hydrogen, nitrogen, argon, helium, or mixtures thereof, Yao para 0006).
Yao does not expressly disclose that this hydrogen plasma treatment forms the second and third conductive materials into an alloy.  However, Ha discloses that a plasma treatment (hydrogen and plasma, Ha para 0025-0026) of a ruthenium and a cobalt layer intermixes the layers to form an alloy 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further regarding claim 21, the combination of Yao and Ha discloses that the alloy layer comprises metals in the second conductive layer and the third conductive layer (cobalt-ruthenium layer 224); depositing a fourth conductive layer (copper 230, Ha; cobalt 232 Yao) over the alloy layer.
The combination of Yao and Ha does not disclose planarizing the first conductive layer, the alloy layer, and the fourth conductive layer.
However, barrier layers, liner layers, and conductive layers are often planarized to allow further interconnect levels to be built thereupon.  For example, Zhang discloses planarizing (CMP process, figs 6-7) a first conductive layer (barrier layer 45, fig 6 and 7), the alloy layer (liner 70, fig 6 and 7, which is formed from cobalt, ruthenium, or a combination thereof, col 6 ln 8-10), and the fourth conductive layer (copper 74.)  Because the devices of Zhang and Yao and Ha are all interconnects with liners comprising cobalt and ruthenium, a person having ordinary skill in the art could have planarized the device of Yao and Ha in the same way as in Zhang to achieve the predictable result of developing a smooth surface for further device formation.  

Regarding claim 24, the combination of Yao, Ha, and Zhang further discloses that wherein the second conductive layer comprises ruthenium (ruthenium layer 222, Yao), and wherein the third conductive layer comprises cobalt (cobalt layer 232, Yao).

Claims 14, 22 and 23 are rejected under 35 U.S.C. 103 as unpatentable over Yao (US 20180151424 A1) in view of Ha (US 20150203961 A1) and Zhang (US 9177858 B1) and Feng (US 20050227479 A1).
Regarding claim 14, the combination of Yao and Ha of claim 9 does not expressly disclose depositing a second copper layer over the first copper layer; and performing a second thermal process to reflow the first copper layer and the second copper layer (although Ha discloses depositing a fourth conductive layer which is copper; and Yao discloses filling an interconnect with multiple depositions of fourth conductive material and thermal treatments to form a void-free interconnect).
However, this is a well-known method of depositing copper in interconnects – the multiple copper depositions, with thermal annealing between each, results in fewer carbon impurities and voids.  For example, Feng discloses  that the depositing the fourth conductive layer (combined copper conductive layers 18 and 19) comprises: depositing a first copper layer (first metal layer 18, fig 6, that is preferably copper, para 0040); performing a first thermal treatment (first anneal, para 0044); depositing a second copper layer (second metal layer 19, fig 6, that is preferably copper, para 0047); and performing a second thermal treatment (second anneal, para 0049.)  The multiple-anneal cobalt fourth 
Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960). Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

	Regarding claim 22, the combination of Yao, Ha, and Zhang does not expressly disclose that 
the depositing the fourth conductive layer comprises: depositing a first copper layer; performing a first thermal treatment; depositing a second copper layer; and performing a second thermal treatment (although Ha discloses depositing a fourth conductive layer which is copper; and Yao discloses filling an interconnect with multiple depositions of fourth conductive material and thermal treatments to form a void-free interconnect).
	However, this is a well-known method of depositing copper in interconnects – the multiple copper depositions, with thermal annealing between each, results in fewer carbon impurities and voids.  
	Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960). Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 23, the combination of Yao, Ha, and Zhang further discloses that the first thermal treatment reflows the first copper layer, and wherein the second thermal treatment reflows the second copper layer (reflow may result from the anneals of Zhang, para 0061).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20180151424 A1) in view of Ha (US 20150203961 A1) and further in view of He (US 20150228585 A1) and additionally in view of Mayer (US 20040065540 A1)
Regarding claim 16, the combination of claim 15 does not expressly disclose performing an electromigration test to measure electromigration of cobalt atoms from the capping layer to the intermixed binary layer.
However, it is very common to perform electromigration tests on damascene interconnects in order to electromigration from a capping layer, in order to measure the lifetime performance of an interconnect.  For example, Mayer discloses a method of performing an electromigration test (electromigration tests, para 0119) to measure electromigration of cobalt atoms from the capping layer to other layers (measurements fig 15).  A person having ordinary skill in the art at the time of the filing could have performed an electromigration test on the interconnect of Yao, Ha, and He.  This would result in the claimed limitation.  In the combination, the interconnects would continue to provide electrical connection, while the test of Mayer would continue to measure migration of cobalt atoms.   One of ordinary skill in the art would have recognized that the measuring electromigration would predictably permit a manufacturer to evaluate the expected life of an interconnect, as taught by Mayer at e.g. para 0119.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki US 20070072415 A1 discloses hydrogen plasma treatment of a ruthenium liner layer, e.g. fig 4B. 
Stoll US 5802955 A discloses cobalt-ruthenium alloys with 26-50% ruthenium which exhibit improved corrosion resistance, e.g. claims 1 and 2.
Licausi US 20190013240 A1 discloses both etch and CMP as alternates for forming a cap above interconnects.
Chen US 20140008800 A1 discloses planarizing a conductive layer, a barrier layer, and a liner/seed layer, e.g. figs 7 and 8.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained

through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
	/NICHOLAS J TOBERGTE/               Primary Examiner, Art Unit 2817